EXHIBIT 10.3 Execution Copy BROADPOINT SECURITIES GROUP, INC. REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of June 27, 2008, by and among (i) Broadpoint Securities Group, Inc., a New York corporation (the “Company”), (ii) Mast Credit Opportunities I Master Fund Limited, a Cayman Islands corporation (“Mast”), and (iii) each person or entity that subsequently becomes a party to this Agreement pursuant to, and in accordance with, the provisions of Section 12 hereof (collectively, the “Investor Permitted Transferees” and each individually an “Investor Permitted Transferee”). WHEREAS, the Company has agreed to issue and sell to Mast, and Mast has agreed to purchase from the Company, shares of Series B Mandatory Redeemable Preferred Stock and a warrant to purchase up to 1,000,000 shares (the “Warrant”) of the Company’s common stock, $0.01 par value per share (the “Common Stock”), upon the terms and conditions set forth in that certain Preferred Stock Purchase Agreement, dated of even date herewith, by and between the Company and Mast (the “Stock Purchase Agreement”); and WHEREAS, the terms of the Stock Purchase Agreement provide that it shall be a condition precedent to the closing of the transactions thereunder, for the Company and Mast to execute and deliver this Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, the parties hereto hereby agree as follows: 1.DEFINITIONS.The following terms shall have the meanings provided therefor below: “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and all of the rules and regulations promulgated thereunder. “Investors” shall mean, collectively, Mast and the Investor Permitted Transferees; provided, however, that the term “Investors” shall not include Mast or any of the Investor Permitted Transferees to the extent that such parties do not own any Registrable Securities. “Registrable Securities” shall mean the shares of Common Stock issuable upon exercise of the Warrant (as adjusted from time to time pursuant to the terms of the Warrant), provided, however, such term shall not include any Registrable Securities that have been sold pursuant to a Registration Statement or Rule144 or any of the Registrable Securities that become or have become eligible for resale without restriction pursuant to Rule 144. “Registration Statement” means any one or more registration statements filed with the SEC by the Company on Form S-3, or in the event the Company is not eligible to use Form S-3, on such other form promulgated by the SEC as shall be appropriate to permit the disposition of Registrable Securities in accordance with the intended method of distribution, for the purpose of registering under the Securities Act the Registrable Securities for resale by, and for the account of, the Investors, including the prospectus included therein, amendments to such registration statement or supplements to such prospectus, including pre- and post-effective amendments, all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in such registration statement. “Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities Act, as such rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the SEC having substantially the same purpose and effect as such rule. “Rule424” means Rule424 promulgated by the SEC pursuant to the Securities Act, as such rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the SEC having substantially the same purpose and effect as such rule. “SEC” shall mean the U.S. Securities and Exchange Commission. “Securities Act” shall mean the Securities Act of 1933, as amended, and all of the rules and regulations promulgated thereunder. 2.EFFECTIVENESS.This Agreement shall become effective and legally binding upon execution and delivery of the parties hereto. 3.COMPANY REGISTRATION.Subject to Section 5(b), if at any time the Company proposes to register any of its Common Stock under the Securities Act in connection with the public offering of such securities for its own account or for the accounts of others on a form that would also permit the registration of the Registrable Securities, the Company shall, each such time, promptly give each Investor written notice of such determination and of such holder’s rights under this Section 3.Upon the written request of any Investor given within twenty (20) days after mailing of any such notice by the Company, the Company shall use its commercially reasonable efforts to cause to be registered under the Securities Act all of the Registrable Securities that each such Investor has requested be registered.The foregoing notwithstanding, the Company may, in its discretion, withdraw any registration statement referred to in this Section 3 prior to the effectiveness thereof. 4.REGISTRATIONS ON FORM S-3. (a)If at any time when it is eligible to use a Form S-3 registration statement, the
